Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

Response to Amendment
Claims 1-20 has been canceled.
Claims 21, 29 and 36 have been newly added.
Claims 21-40 are pending examination.

	
Response to Arguments
I.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 102
II.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

III.	Claims 21-22, 24, 26-30, 32-33 and 35-38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bell et al (USPN 7,168,035).

a.	Per claim 21, Bell et al teach a method comprising: 
displaying a first component images at a client device (Figure 6, col.3 lines 3-15—first component displayed at client device);
 
receiving at the client device a first selection of an image corresponding to a first component among the first set of component images, the first component having col.3 lines 15-27—receiving selection of first component having an image and attribute); 

determining a second set of component images related to a second set of components, wherein the second set of components are compatible with the first component (col.2 lines 17-25, col.11 lines 4-22 and 43-51, col.11 line 62-col.12 line 7—determine set of components compatible with first component);

displaying the second component images at the client device (col.8 lines 8-28, col.9 lines 54-60—display second component  image);

receiving at the client device a second selection of an image corresponding to a second component among the second component images, the second component having a second component attribute (col.10 line 39-col.11 line 22—second component selection and attribute); and 

displaying at the client device a combination image based upon the first component and the second component (col.10 lines 12-47, col.13 lines 38-59—display combination form image of selected component).

Claims 29 and 36 contain limitations that are substantially equivalent to claim 1 and is therefore rejected under the same basis.
b.	Per claim 22, Bell et al teach the method of claim 21, wherein the method further comprises: storing a reference to the first component, the second component, and the combination image within a memory location associated with a first user (col.11 lines 4-22—storage for components).
Claims 33 and 38 contain limitations that are substantially equivalent to claim 22 and is therefore rejected under the same basis.
c.	Per claim 24, Bell et al teach the method of claim 21, wherein the method further comprises: displaying the first component attribute and the second component attribute in conjunction with the combination image at the client device (col.10 lines 12-47, col.13 lines 38-59, col.18 lines 34-46).
Claim 30 contains limitations that are substantially equivalent to claim 24 and is therefore rejected under the same basis.
d.	Per claim 26, Bell et al teach the method of claim 21, wherein: the first component includes compatibility information; and the second component is determined to be compatible with the first component based on the compatibility information (col.17 lines 48-56, col.18 lines 34-46—determination of compatibility between components).
Claim 35 contains limitations that are substantially equivalent to claim 25 and is therefore rejected under the same basis.
e.	Per claim 27, Bell et al teach the method of claim 21, wherein the method further comprises: presenting a set of filter criteria at the client device; receiving at the client device an identification of one or more filter criteria from among the set of filter criteria; and causing display of the first set of component images in response to the identification of the one or more filter criteria (col.24 lines 31-56, col.26 line 27-41—filtering components based on selected criteria).
f.	Per claim 28, Bell et al teach the method of claim 21, wherein the method further comprises: presenting a search interface at the client device; and receiving at the client device a selection within the search interface that identifies at least the first set of component images (col.16 lines 4-12—search interface).
Claims 32 and 37 contain limitations that are substantially equivalent to claim 28 and is therefore rejected under the same basis.

Claim Rejections - 35 USC § 103
IV.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

V.	Claims 23, 25, 31, 34 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell et al (USPN 7,168,035) in view of Bienias (US 2013/0132227).

a.	Per claim 23, Bell et al teach the method of claim 22, as applied above, yet fail to explicitly teach wherein the method further comprises: transmitting a message to a second user, the message including the reference to the first component, the second component, and the combination image. However Bienias teaches the transmitting an internet message for furthering negotiations of the combined image of components (Figure 6, page 4 para 0038). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Bell et al and Bienias for the purpose of transmitting a message with the combined components allowing the combination image of components to be shared with an additional user, which is a well-known technique in network communication.
Claims 34 and 39 contain limitations that are substantially equivalent to claim 23 and is therefore rejected under the same basis.
b.	Per claim 25, Bell et al teach the method of claim 21, as applied above, yet fail to explicitly teach wherein the first component attribute includes a first price value, the second component attribute includes a second price value, the method further comprising: calculating a cumulative value based on the first price value and the second price value; and displaying the Bienias teaches displaying the combined price data which includes prices for the individual component prices (page 3 para 0035, page 4 para 0038). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Bell et al and Bienias for the purpose of implementing a price attribute to each component such that the combined components have a cumulative price attribute, which is obvious in online transactions that allow for multiple items to be selected for purchase.
Claims 31 and 40 contain limitations that are substantially equivalent to claim 25 and is therefore rejected under the same basis.




Conclusion
VI.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2003/0187753—customized vehicle design using combination of items
USPN 7353192—product configuration, presentation and display

VII.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


VIII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448